Rodriguez also contends that the district court abused its
                discretion by imposing a disproportionate sentence amounting to cruel and
                unusual punishment. We disagree. This court will not disturb a district
                court's sentencing determination absent an abuse of discretion.           See
                Parrish v. State, 116 Nev. 982, 989, 12 P.3d 953, 957 (2000). Rodriguez's
                prison term of 60-180 months falls within the parameters provided by the
                relevant statute, see NRS 200.481(2)(e)(2), and is not so unreasonably
                disproportionate to the gravity of the offense as to shock the conscience,
                see CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22 (1979); see
                also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991) (plurality
                opinion). Rodriguez's assertion that his sentence is cruel and unusual
                because his codefendant's sentence was less severe lacks merit.   Nobles v.
                Warden, 106 Nev. 67, 68, 787 P.2d 390, 391 (1990) (emphasizing that
                "sentencing is an individualized process"). We conclude that the district
                court did not abuse its discretion at sentencing.
                            Having considered Rodriguez's contentions and concluded that
                they lack merit, we
                            ORDER the judgisoftntotofsonviction AFFIRMED.



                                         Gil!bons


                                            J.                                       J.
                Douglas                                     Saitta

                cc: Hon. Jerome Polaha, District Judge
                     McMahon Law Offices, Ltd.
                     Law Office of Thomas L. Qualls, Ltd.
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A